Order, Supreme Court, New York County (Franklin Weissberg, J.), entered on or about October 19, 1999, which, to the extent appealed from as limited by the brief, denied defendants-appellants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment in this action to recover for injuries allegedly attributable to the infant plaintiffs ingestion of lead paint on defendants-appellants’ premises was properly denied. The record indicates that while defendant prior owners were still in possession and control of 560 West 165th Street, a build*26ing constructed before 1960, they had notice that the infant plaintiff, then a child under seven years of age, resided in a room in the building and, thus, were chargeable with notice of any hazardous lead condition in that room (see, Juarez v Wavecrest Mgt. Team, 88 NY2d 628, 647, citing Administrative Code of City of NY § 27-2013 [h]). Defendants submitted no evidence that they acted reasonably and in accordance with 28 RCNY 11-04 to abate whatever lead condition existed in the room. In fact, the evidence of record indicates that they merely repainted the room. We have considered defendants’ remaining contentions and find them unavailing. Concur — Williams, J. P., Ellerin, Wallach and Rubin, JJ. (See, 175 Misc 2d 969.]